Name: Commission Regulation (EC) No 832/98 of 21 April 1998 concerning the seventh special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2571/97
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities22. 4. 98 L 119/5 COMMISSION REGULATION (EC) No 832/98 of 21 April 1998 concerning the seventh special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2571/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(3) and (6) and 12(3) thereof, Whereas the intervention agencies are, pursuant to Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), to sell by invitation to tender certain quantities of butter that they hold and to grant aid for cream, butter and concentrated butter; whereas Article 18 of that Regulation stipulates that in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed for butter and the maximum aid shall be fixed for cream, butter and concentrated butter; whereas it is further stipulated that the price or aid may vary according to the intended use of the butter, its fat content and the incorporated procedure, and that a decision may also be taken to make no award in response to the tenders submitted; Whereas on the basis of the examination of the offers received, the tendering procedure should not be proceeded with; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the seventh individual invitation to tender pursuant to Regulation (EC) No 2571/97, in respect of which the time limit for the submission of tenders expired on 16 April 1998, no award shall be made. Article 2 This Regulation shall enter into force on 22 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 350, 20. 12. 1997, p. 3.